Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 1 of 7




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/


                     DEFENDANT CORELLIUM, LLC’S MOTION FOR
                RECONSIDERATION OF THE COURT’S ORDER TO ANSWER
                   INTERROGATORY AND PRODUCUCE DOCUMENTS

         Defendant, Corellium, LLC (“Corellium”), pursuant to Federal Rule of Civil Procedure
  59(e) and Local Rule 7.1, hereby moves this Court for the entry of an order reconsidering its
  February 12, 2020 Order granting in part Apple’s Motion to Compel Corellium to Provide
  Complete Response to Interrogatories [D.E. 144], specifically as it relates to Interrogatory No. 15
  as well as its Order granting in part Apple’s Motion to Compel Corellium to Produce Responsive
  Documents and Provide Complete Discovery Responses [D.E. 149], specifically as it relates to
  Request Nos. 14, 34, 35, 37, 62, 70, and 71 pertaining to potential customers, and states as follows:




                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 2 of 7



                                                                 BACKGROUND

         1.          On October 9, 2019, Apple Inc. (“Apple”) served Corellium Apple’s First Set of
  Interrogatories (“Interrogatories”) as well as Apple’s First Set of Requests for Production
  (“Requests” and collectively with Interrogatories “Discovery Requests”).
         2.          On January 16, 2020, Corellium served Apple its Amended Answers to Apple’s
  First Set of Interrogatories (“Amended Answers”). See Amended Answers, attached as Exhibit 1.
         3.          On January 17, 2020, Corellium served Apple its Amended Responses to Apple’s
  First Set of Requests for Production (“Amended Responses”). See, Amended Responses, attached
  as Exhibit 2.
         4.          Included in Apple’s Discovery Requests are requests seeking information or
  documents pertaining to potential customers of Corellium. Id. In its Amended Answers and
  Amended Responses, Corellium asserted objections on the bases of overbreadth and
  disproportionality of any Interrogatory or Request seeking information pertaining to potential or
  denied customers of Corellium. See Exhibit 1, at Interrogatory No. 15, and Exhibit 2, at Request
  Nos. 14, 34, 35, 37, 62, 70 and 71.
         5.          Specifically, Interrogatory No. 15 asks Corellium to “[i]dentify all Persons who
  have requested purchase of, license to, or any other access to, the Corellium Apple Product to
  whom Corellium has refused to sell, license, or give access.” See Exhibit 1.
         6.          Additionally, Request Nos. 14, 34, 35, 37, 62, 70, and 71 all seeks documents
  relating to potential customers of Corellium. See Exhibit 2.
         7.          On January 13, 2020, Apple filed its Motion to Compel Corellium to Provide
  Complete Responses to Interrogatories and Incorporated Memorandum of Law [D.E. 70] (“Motion
  to Compel Interrogatories”). See Motion to Compel Interrogatories, attached as Exhibit 3. Apple
  also filed its Motion to Compel Corellium to Produce Responsive Documents and Provide
  Complete Discovery Responses and Incorporated Memorandum of Law [D.E. 68] (“Motion to
  Compel Production”). See Motion to Compel Production, attached as Exhibit 4.
         8.          Included in both of Apple’s Motions to Compel were requests that the Court compel
  Corellium to produce as well as respond to questions pertaining to potential or denied customers
  of Corellium. See Exhibit 3 at pg. 4 and Exhibit 4 at pgs. 4-5. Specifically, Apple argued that
  such information goes to the heart of Corellium’s fair use defense. Id.


                                                                         2
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 3 of 7



             9.          On January 20, 2020, Corellium filed its Response to Apple’s Motion to Compel
  Interrogatories [D.E. 76]. On January 21, 2020, Corellium filed its Response to Apple’s Motion
  to Compel Production [D.E. 77].
             10.         Corellium, in both of its Responses to Apple’s Motions to Compel, maintained its
  position that seeking information pertaining to potential or denied customers is overbroad and
  disproportional to the case and as such, would place a tremendous and unjustified burden on
  Corellium. [D.E. 76 and 77].
             11.         On January 25, 2020, Apple filed its Reply in support of its Motion to Compel
  Production [D.E. 88] as well as its Reply in support of its Motion to Compel Interrogatories [D.E.
  89].
             12.         On February 12, 2020, the Court held a discovery hearing, which addressed the
  arguments made in Apple’s Motions to Compel. See Hearing Transcript, attached as Exhibit 5, at
  pg. 85. The Court, in response, issued two Orders, which included compelling Corellium to answer
  Interrogatory No. 15 as well as compelling Corellium to respond to the Requests pertaining to
  potential/denied customers. Id. The Court, however, expressed on the record that if Corellium
  provided documents to support its claim of extreme burden, the Court would reconsider its Orders.
  Id.
             13.         Corellium submits the Declaration of Amanda Gorton, Corellium Chief Executive
  Officer who deals directly with sales and potential customers. See Declaration of Amanda Gorton,
  Exhibit 6.

                                                       LEGAL MEMORANDUM
        I.         Legal Standard
             While an order compelling discovery is not an appealable final judgement, such an
  interlocutory order is subject to reconsideration under Federal Rule of Civil Procedure 59(e). See
  The Porto Venezia Condominium Association, Inc. v. WB Fort Lauderdale, LLC, 926 F.Supp.2d
  1330 at 1332 (S.D. Fla. 2013). A rule 59(e) motion for reconsideration of an order may be granted
  on the grounds of newly discovered evidence or manifest errors of law or fact. Id. Indeed,
  reconsideration is appropriate to correct clear error or a manifest injustice. Blanco GmbH+Co. KG
  v. Vlanco Indus., LLC, 992 F. Supp. 2d 1225, 1257 (S.D. Fla. 2014); Alexandra H. v. Oxford Health
  Ins., Inc., No. 11-23948-CIV, 2013 WL 4002883, at *2 (S.D. Fla. Aug. 6, 2013.


                                                                             3
                                                        COLE, SCOTT & KISSANE, P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 4 of 7



      II.      Producing and Supplying Answers Relative to Potential or Denied Customers
               Would Place a Tremendous Burden on Corellium.
            “Rule 26 allows “discovery regarding any matter, not privileged, which is relevant to the
  subject matter of the pending litigation. FED. R. CIV. P. 26(b)(1). The term ‘relevant’ in this
  definition is to be “construed broadly to encompass any matter that bears on, or that reasonably
  could lead to other matter that bears on, any issue that is or may be in the case.” Rossbach v.
  Rundle, 128 F. Supp. 2d 1348, 1353 (S.D. Fla. 2000). “The scope of discovery, though, is not
  without limits. ‘Discovery of matter ‘not reasonably calculated to lead to the discovery of
  admissible evidence’ is not within the scope of Rule 26(b)(1).” Id. “Courts have long held that,
  [w]hile the standard of relevancy [in discovery] is a liberal one, it is not so liberal as to allow a
  party to roam in the shadow zones of relevancy and to explore matter which does not presently
  appear germane on the theory that it might conceivably become so.” Indeed, discovery may be
  limited if “the burden or expense of the proposed discovery outweighs its likely benefit . . .”
  FED.R.CIV.P. 26(b)(2).
            In the instant action, Apple has requested documents as well as asked interrogatory
  questions pertaining to potential or denied customers of Corellium. See Exhibits 1 and 2,
  respectively. Specifically, Interrogatory No. 15 as well as Request Nos. 14, 34, 35, 37, 62, 70, and
  71 seek such information. Id. Corellium, however, objects to this information sought by Apple as
  it is overbroad in both time and space and disproportional to the needs of the case. Indeed,
  producing documents and answering corresponding interrogatories regarding potential or denied
  customers would place a tremendous burden on Corellium in identifying thousands of electronic
  communications relating to the list of prospectively interested persons or entities in Corellium’s
  product. See Exhibit 6 at ¶¶ 9–10. Apple has expressed that it needs this information to determine
  that Corellium is selecting “good-natured clients” to grant access to its product. Initially, that has
  nothing to do with copyright infringement. Second, Apple has been confidentially provided
  Corellium’s current client list. See Exhibit 1, at pg. 9. Apple can ascertain, as a result of that list,
  whether Corellium limits the access of its product to good-faith researchers only. Obtaining a list
  of those whom Corellium merely received inquiries from or has otherwise rejected to accept as
  clients, has no relevance to this case and only seeks to harass and annoy Corellium with a
  tremendously burdensome production request of irrelevant information.



                                                                         4
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 5 of 7



         Additionally, Apple argues that Corellium has failed to substantiate its claims by providing
  evidence of the tremendous burden the above-mentioned discovery requests and interrogatories
  would place on Corellium. See Exhibit 5 at pg. 85. The Court agreed. Id. Importantly, however,
  the Court was clear that if Corellium could produce additional evidence, such as an affidavit, it
  would reconsider its position. Id.
         In response, Corellium submits the Declaration of Amanda Gorton, Corellium’s Chief
  Executive Officer, who deals directly with sales and potential/denied customers. Within her
  Declaration, Ms. Gorton confirms that responding to Apple’s discovery relating to potential or
  denied customers would place a tremendous, and unjustified, burden on Corellium. Indeed, Ms.
  Gorton confirms that there are likely more than 10,000 inquiries relative to these discovery
  requests, none of which have any bearing on the instant case because none of them are customers.
  Specifically, while Apple argues Corellium’s potential or denied customers “go to the heart of fair
  use,” Apple is just stretching for an argument. The information sought by Apple does not further
  the case as “potential” or “denied” customers were never sold any product, which is a requisite of
  copyright infringement. Moreover, potential customers do not affect damage calculations, as the
  alleged infringing product was never purchased. Accordingly, the immense burden placed on
  Corellium to sift through thousands of inquires is not overcome by the very little amount of
  relevant, if any, information Apple may acquire from those who are not customers. NITV, LLC v.
  Hughes, No. 06-81027-CIV, 2007 WL 9701815, at *1 (S.D. Fla. Nov. 28, 2007) (Holding that the
  objecting party had met its burden of demonstrating that document requests that sought the names
  of customers or potential customers were unreasonable, considering the nature of the action, and
  the limited benefit the requesting party would derive from disclosure). Therefore, Corellium
  requests that this Court reconsider is order compelling Corellium to answer Interrogatory No. 15
  as well as produce documents relative to Request Nos. 14, 34, 35, 37, 62, 70, 71.
         WHEREFORE, Defendant Corellium, LLC respectfully requests the Court, upon
  reconsideration of its prior rulings as discussed herein, enter an Order denying Plaintiffs Motions
  to Compel [D.E.’s 68 and 70] compelling Corellium to produce documents and information on
  inquiries received from potential customers (Interrogatory No. 15 and Requests for Production 14,
  34, 35, 37, 62, 70, and 71), and grant any further relief this Court deems proper.




                                                                       5
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 6 of 7



                                              CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 21st day of February, 2020, a true and correct copy of
  the foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF,
  which will send notice of electronic filing to all counsel of record.
                            CERTIFICATE OF GOOD FAITH CONFERENCE

         I HEREBY CERTIFY, pursuant to Local Rule 7.1(a)(3)(A), that counsel for the movant

  conferred via telephone call with counsel for the Plaintiff on February 21, 2020, however, counsel

  for the Plaintiff advised that they oppose the relief sought.

  Dated: February 21, 2020                                          Respectfully submitted,


                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant CORELLIUM, LLC
                                                              Esperante Building
                                                              222 Lakeview Avenue, Suite 120
                                                              West Palm Beach, Florida 33401
                                                              Telephone (561) 612-3459
                                                              Facsimile (561) 683-8977
                                                              Primary e-mail: justin.levine@csklegal.com
                                                              Secondary e-mail: lizza.constantine@csklegal.com

                                                     By: s/ Justin B. Levine
                                                         JONATHAN VINE
                                                         Florida Bar. No.: 10966
                                                         JUSTIN B. LEVINE
                                                         Florida Bar No.: 106463
                                                         LIZZA C. CONSTANTINE
                                                         Florida Bar No.: 1002945
                                                         MICHAEL A. BOEHRINGER
                                                         Florida Bar No.: 1018486


                                                                         and

                                                             NORTON ROSE FULBRIGHT
                                                             Counsel for Defendant
                                                             2200 Ross Ave.
                                                             Dallas, Texas 75201
                                                             Telephone (214) 855-8000
                                                             Facsimile (214) 855-8200
                                                                   6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 172 Entered on FLSD Docket 02/21/2020 Page 7 of 7
                                                                                            CASE NO.: 9:19-CV-81160-RS


                                                          Brett Govett, Pro hac vice
                                                          E-mail: brett.govett@nortonrosefulbright.com
                                                          Robert Greeson, Pro hac vice
                                                          E-mail: robert.greeson@ nortonrosefulbright.com
                                                          Jackie Baker, Pro hac vice
                                                          E-mail: jackie.baker@nortonrosefulbright.com




                                                                  7
                                               COLE, SCOTT & KISSANE, P.A.
        ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
